Exhibit 99.1 FirstEnergy Corp. For Release:October 27, 2009 76 South Main Street Akron, Ohio 44308 www.firstenergycorp.com News Media Contact: Investor Contact: Tricia Ingraham Ron Seeholzer (330) 384-5247 (330) 384-5415 FIRSTENERGY REPORTS THIRD QUARTER EARNINGS Akron, Ohio – FirstEnergy Corp. (NYSE: FE) today reported third quarter 2009 basic and diluted earnings of $0.77 per share of common stock on net income of $230 million and revenue of $3.4 billion.These results include charges related to the tender offer for FirstEnergy notes that was completed in September and restructuring costs.On a non-GAAP* basis, third quarter basic and diluted earnings were $1.11 per share. In the third quarter of 2008 basic earnings were $1.55 ($1.54 diluted) per share of common stock on net income of $471 million and revenue of $3.9 billion.On a non-GAAP basis, third quarter 2008 earnings were $1.60 per share ($1.59 diluted). Third Quarter and Nine Months GAAP to Non-GAAP* Reconciliation Third Quarter Nine Months _2009_ 2008_ 2009 2008 Basic Earnings Per Share (GAAP) Including Special Items: $0.77 $1.55 $2.52 $3.32 Debt Redemption Premiums 0.30 0.30 Organizational Restructuring/ Incremental Strike Costs 0.07 0.14 Trust Securities Impairment (0.03) 0.05 0.04 0.12 Regulatory Charges 0.56 Gain on Non-Core Asset Sale (0.52) (0.06) Income Tax Issue Resolution (0.04) Litigation Settlement (0.03)_ Basic Earnings Per Share (Non-GAAP*) $1.11 $1.60 $3.00 $3.35 “While the economic downturn and mild weather in our service area held down our third quarter results, we remained committed to operational excellence and financial discipline,” said FirstEnergy President and Chief Executive Officer Anthony J. Alexander.“We continue to reduce costs, enhance efficiencies, and make progress gaining a larger share of the generation business in Ohio.However, no one knows with certainty how quickly the economy might turn around, and at this point, we believe it makes sense to narrow our 2009 non-GAAP* earnings guidance to $3.70 to $3.80 per share, from $3.70 to $3.85 per share.” 2009 Earnings Per Share Guidance GAAP to Non-GAAP* Basic Earnings Per Share Reconciliation Basic Earnings Per Share (GAAP) $3.71 - $3.81 Excluding Special Items: Regulatory Charges Trust Securities Impairment Organizational Restructuring/ Incremental Strike Costs Debt Redemption Premiums Income Tax Issue Resolution (0.53) Gain on Non-Core Asset Sale Basic Earnings Per Share (Non-GAAP*) $3.70 - $3.80 On the distribution side of our business, deliveries from FirstEnergy’s utilities decreased 10 percent compared to the third quarter of 2008.Deliveries to residential and commercial customers declined 8 percent and 6 percent respectively – primarily related to mild weather.Industrial deliveries decreased 16 percent during the quarter due to weak economic conditions. On the generation side, production decreased compared to the third quarter of 2008 due to lower retail sales opportunities – particularly in Ohio – as well as weak wholesale market demand and prices.Retail sales were down 11 percent, while sales to the wholesale market decreased 10 percent for the quarter.Total electric generation sales decreased 11 percent. In addition to lower sales, results for the third quarter of 2009 were negatively impacted by a reduction in transition cost recovery in Ohio, the absence of a tax benefit that helped earnings in the year-ago quarter, the end of distribution deferrals in December 2008, and higher pension, depreciation and financing costs. These factors were partially offset by cost reduction efforts and gains realized on the sale of securities held in the company’s nuclear decommissioning trusts, which is part of the company’s strategy to reduce volatility in fund assets. 2 Also during the quarter, FirstEnergy’s operating companies made a voluntary contribution of $500 million to the company’s pension plan.This contribution brings the plan’s funded status to more than 90 percent on an accumulated benefit obligation basis, which reflects the current value of the plan. For the first nine months of 2009, basic earnings per share of common stock were $2.52 ($2.51 diluted) on net income of $754 million and revenue of $10.0 billion.On a non-GAAP* basis, earnings were $3.00 per share in the first nine months of 2009.This compares to basic earnings per share of common stock of $3.32 ($3.29 diluted) on net income of $1.0 billion and revenue of $10.4 billion in the prior-year period.On a non-GAAP basis, earnings were $3.35 per share ($3.32 diluted) in the first nine months of 2008. FirstEnergy’s Consolidated Report to the Financial Community – which provides highlights on company developments and financial results for the third quarter of 2009 – is posted on the company’s Web site – www.firstenergycorp.com/ir.To access the report, click on Q3 2009 Consolidated Report to the Financial Community. The company invites investors, customers and other interested parties to listen to a live Internet Webcast of its teleconference for financial analysts at 1:00 p.m. Eastern Daylight Time today.FirstEnergy management will present an overview of the company’s financial results for the quarter, followed by a question-and-answer session.The teleconference can be accessed on the company’s Web site by selecting the Q3 2009 Earnings Conference Call link.The Webcast will be archived on the Web site. FirstEnergy is a diversified energy company headquartered in Akron, Ohio.Its subsidiaries and affiliates are involved in the generation, transmission and distribution of electricity, as well as energy management and other energy-related services.Its seven electric utility operating companies comprise the nation’s fifth largest investor-owned electric system, based on 4.5 million customers served within a 36,100-square-mile area of Ohio, Pennsylvania and New Jersey; and its generation subsidiaries control more than 14,000 megawatts of capacity. 3 (*)This news release contains non-GAAP financial measures.Generally, a non-GAAP financial measure is a numerical measure of a company's historical or future financial performance, financial position, or cash flows that either excludes or includes amounts that are not normally excluded or included in the most directly comparable measure calculated and presented in accordance with accounting principles generally accepted in the United States (GAAP).These non-GAAP financial measures are intended to complement, and not considered as an alternative, to the most directly comparable GAAP financial measure.Also, the non-GAAP financial measures may not be comparable to similarly titled measures used by other entities. Forward-Looking Statements: This news release includes forward-looking statements based on information currently available to management. Such statements are subject to certain risks and uncertainties. These statements include declarations regarding management's intents, beliefs and current expectations.
